DETAILED ACTION
This Office Action is in response to Amendment filed December 13, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-10, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, it is not clear what the limitation “a high-electron-mobility transistor having a gate, a source, and a drain over the channel layer” recited on lines 13-14 suggests, because (a) it appears that the claimed channel layer is not a part of the claimed high-electron-mobility transistor since Applicants claim that the high-electron-mobility transistor having the gate, source and the drain are formed or disposed over the channel layer, (b) in other words, Applicants claim that the high-electron-mobility transistor is formed or disposed over the channel layer, which suggests that the channel layer is not a part of the claimed high-electron-mobility transistor, and (c) in this case, it is not clear when and where “the channel layer” functions as a channel layer, and which device includes “the channel layer”.  Claims 8-10, 21, 22, 27 and 28 depend on claim 1, and therefore, claims 8-10, 21, 22, 27 and 28 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 22, 27 and 28, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Thei et al. (US 8,389,348) in view of Kumar et al. (“Temperature and Bias Dependent Trap Capture Cross Section in AlGaN/GaN HEMT on 6-in Silicon With Carbon-Doped Buffer,” IEEE TRANSACTIONS ON ELECTRON DEVICES 64 (2017) pp. 4868-4874) and further in view of Wahl et al. (US 8,722,482)
In the below prior art rejections, the claim limitations “buffer” and “charge-trapping” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Thei et al. disclose a structure (Fig. 3E) comprising: a semiconductor substrate (200; Si) comprised of single-crystal silicon, because Thei et al. disclose that the buffer layer 240 is formed by epitaxy (col. 4, lines 10-21), which suggests that the crystalline SiC region 220 is single crystalline, which in turn suggests that the Si substrate 200 is also single crystalline since an epitaxy is a growth technique of forming a single crystalline material on a single crystalline substrate; a layer stack (composite structure of 220 and 240-260) including a buffer layer (one sublayer of 240 except for bottommost sublayer of 240) (col. 4, lines 24-26), a first charge-trapping layer (220) on the semiconductor substrate (200), because the SiC layer 220 is a single crystalline silicon layer doped with carbon just like Applicants’ first charge-trapping layer, which is also directed to an intended use of a carbon doped single crystalline silicon layer as discussed above, a first cap layer (bottommost sublayer of 240) on the first charge-trapping layer, the buffer layer comprised of a III-V compound semiconductor material (AlN or silicon doped GaN), the first charge-trapping layer (220) comprised of single-crystal silicon and carbon in the single-crystal silicon, and the first charge trapping layer and the first cap layer positioned between the semiconductor substrate and the buffer layer; a channel layer (250) positioned over the buffer layer (one sublayer of 240 except for bottommost sublayer of 240), the channel layer comprised of a single crystal III-V compound semiconductor material, because the channel layer 250 is also formed by epitaxy (col. 4, lines 33-35), which is a growth technique of forming a single crystalline material on a single crystalline substrate as discussed above; and a high-electron-mobility transistor having a gate (G), a source (S), and a drain (D) over the channel layer.
Thei et al. differ from the claimed invention by not showing that the semiconductor substrate has an electrical resistivity that is greater than or equal to 100 ohm-cm, and carbon in the single-crystal silicon is at about 0.1 atomic percent to about 3 atomic percent.
Kumar et al. disclose a structure comprising a semiconductor substrate comprised of single-crystal silicon having an electrical resistivity that is 10-100 ohm-cm (lines 1-4 under II. DEVICE FABRICATION).
Since both Thei et al. and Kumar et al. teach a structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor substrate disclosed by Thei et al. can have an electrical resistivity that is greater than or equal to 100 ohm-cm, because (a) Kumar et al. disclose a single-crystal silicon substrate having an electrical resistivity that overlaps with the claimed electrical resistivity, (b) therefore, a single-crystal silicon substrate having the electrical resistivity can be purchased from a wafer vendor, and (c) the electrical resistivity can be selected to obtain desired electrical characteristics of the semiconductor substrate, and to reduce the concentration of dopants in the semiconductor substrate, which may diffuse to other parts of the claimed structure unintentionally during manufacturing processes, which may cause unintended defects, low quality and/ow low yield.
Further regarding claim 1, Thei et al. in view of Kumar et al. differ from the claimed invention by not showing that carbon in the single-crystal silicon is at about 0.1 atomic percent to about 3 atomic percent.
Thei et al. further disclose that carbon is implanted at a dose in a range between in a range between about 1E16 to about 1E19 ions/cm2 (col. 3, lines 18-20).
In addition, Wahl et al. disclose implanting carbon at a dose of about 1E14 cm-2 to about 1E16 cm-2 (col. 3, lines 34-35), and a carbon in a single-crystal silicon is at about 0.25% to about 2% (col. 4, lines 23-25).
Since both Thei et al. and Wahl et al. teach a structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that carbon in the single-crystal silicon disclosed by Thei et al. can be at about 0.1 atomic percent to about 3 atomic percent, because (a) Fig. 2B of Thei et al. and Fig. 1B of Wahl et al. show substantially identical processes of carbon ion implantation, (b) Wahl et al. further disclose an alternate method of forming the carbon doped single-crystal silicon layer by epitaxy having a carbon concentration overlapping with the claimed range, which would suggest that the carbon ion implantation disclosed by Wahl et al. would also result in the same or similar carbon concentration, (c) the carbon ion implantation dose disclosed by Thei et al. and the carbon ion implantation dose disclosed by Wahl et al. also overlap with each other, (d) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed carbon concentration would have been achieved in view of Thei et al. and Wahl et al. by controlling and optimizing the carbon ion implantation process parameters to obtain desired single crystalline silicon layer having a desired carbon concentration to obtain high quality semiconductor devices formed on the crystalline SiC region 220 disclosed by Thei et al., and (e) the claim is prima facie obvious without showing that the claimed range of the carbon concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 8-10 and 22, Thei et al. further disclose that the first cap layer (bottommost sublayer of 240) is free of carbon (claim 8), the layer stack further includes a second charge-trapping layer (another sublayer of 240), because (a) Applicants do not specifically what the second charge-trapping layer is formed of, what it does, and what the “charge” is, and (b) as discussed above, the limitation “charge-trapping” is directed to an intended use of any layer, and the first cap layer (bottommost sublayer of 240) is positioned between the first charge-trapping layer (220) and the second charge-trapping layer (claim 9), wherein the layer stack further includes a second cap layer (yet another AlN sublayer or silicon doped GaN sublayer of 240), and the second charge-trapping layer (another sublayer of 240) is positioned between the first cap layer (bottommost sublayer of 240) and the second cap layer (claim 10), wherein the first cap layer (bottommost sublayer of 240) and the second cap layer (yet another AlN sublayer or silicon doped GaN sublayer of 240) are free of carbon (claim 22).
Regarding claim 27, Thei et al. in view of Kumar et al. and further in view of Wahl et al. differ from the claimed invention by not showing that the electrical resistivity of the single-crystal silicon comprising the semiconductor substrate is greater than or equal to 1000 ohm-cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrical resistivity of the single-crystal silicon comprising the semiconductor substrate can be greater than or equal to 1000 ohm-cm, because (a) the electrical resistivity of the semiconductor substrate can be selected to obtain desired electrical characteristics of the semiconductor substrate, and to reduce the concentration of dopants in the semiconductor substrate, which may diffuse to other parts of the claimed structure unintentionally, which may cause unintended defects, low quality and/ow low yield, and (b) the claim is prima facie obvious without showing that the claimed range of the electrical resistivity achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 28, Thei et al. further disclose for the structure of claim 1 that the semiconductor substrate (200) is a bulk substrate.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2021/0273084)
Briere (US 8,866,190)
Ishida et al. (US 2011/0095335)
Zeng et al. (US 7,166,866)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 14, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815